Order unanimously affirmed, with costs. Memorandum: Special Term’s decision in denying the motion of defendant Hotel Constructors, Inc., for a change of venue was not an abuse of its discretion, and the exercise thereof should not be disturbed (Hurlbut v Whalen, 58 AD2d 311, mot for lv to app den 43 NY2d 643). In regard to the subsequent motion, to strike certain portions of plaintiff’s briefs as not being part of the record on appeal, it is granted. We note, however, that it is well established that this court is bound by the certified record on appeal and does not consider matters contained in a party’s brief which are not properly contained in the record (Matter of Slater v Village of Herkimer, 73 AD2d 1061; Charlotte Lake Riv. Assoc. v American Ins. Co., 68 AD2d 151; Mulligan v Lackey, 33 AD2d 991). (Appeal from order of Supreme Court, Herkimer County, Hayes, J. — change of venue.) Present — Simons, J. P., Callahan, Doerr, Moule and Schnepp, JJ.